Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 6/14/2022.
b.    	Claims 1-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-20 are allowed as the prior art of record, the combined teaching of Castellano and Beecham and Lee fails to disclose the features in a particular manner as claimed.
	Castellano discloses a system for implementing a distributed, transactional key-value store is provided. The system includes a set of nodes, where each node is communicatively coupled with one or more storage devices storing a set of data log files, and where each data log file including key-value pairs for a key namespace. Each node is configured to execute, using a transaction log file specific to the node, transactions for modifying or retrieving key-value pairs in the set of data log files, where the transaction log file includes state information for the transactions. The transactions are executed in a manner that ensures the atomicity and durability of each transaction.
	Beecham discloses techniques for managing data stored within a database, such as a decentralized database are provided. Some techniques involve managing some data within a lower-trust database and some other data within a higher-trust database. A higher-trust database may be a decentralize database including a blockchain. A lower-trust database may store references to data within the blockchain, and optionally other data in association with those references. Disclosed techniques include WHERE clause query handling in databases with reference values, replacement of distinct data in a relational database with a distinct reference to that data, number line storing for secure indexing, APIs for databases, and consensus operations for private blockchain networks. 
	Lee discloses technologies are described for facilitating transaction processing within a database environment. A commit protocol provides for the atomic commit or rollback of a transaction that includes an operation that modifies a metadata entity of the database system and one or more other operations that modify metadata entities or data records of the database system. Innovations are provided for detecting and resolving deadlocks that may arise during transaction processing. Innovations are also provided for providing versioning of metadata entities, including invalidating metadata entities cached at a slave node during the commit at a master node of a transaction that creates a new version of the metadata entity. 
	However, the combined teaching of Castellano and Beecham and Lee fails to teach  providing transactional support to a database hosted in a computing system having multiple servers, the database having a set of key-value pair each with a key and a corresponding value, the method comprising: receiving, at a server in the computing system, a request to update a first parameter with a first new value and to a second parameter with a second new value in the database: and in response to receiving the request. at the server in the computing system, generating a new version value for the key-value pairs in the database; creating, in the database, a first new key-value pair corresponding to the first parameter using both the generated new version value and a name of the first parameter as a key and the first new value as the corresponding value for the created first new key-value pair; creating, in the database. a second new key-value pair corresponding to the second parameter using both the generated new version value and a name of the second parameter as a key and the second new value as the corresponding value for the created second new key-value pair: determining whether creating both the first and second new key-value pairs in the database is completed successfully: and in response to determining that at least one of creating the first or second new key- value pair is not completed successfully. maintaining a version value in a committed version record in the database without updating the committed version record with the generated new version value, the maintained version value corresponding to existing key-value pairs of the first and second parameters such that, instead of returning the first or second new value, an existing value is returned as a current value of the first or second parameter in response to a query for the current value of the first or second parameter. respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168